Citation Nr: 0608555	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-31 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
inguinal hernia.

2.  Entitlement to an increased (compensable) rating for 
compartment syndrome of the left leg.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 until 
December 1953 and again from January 1991 until June 1991.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the San 
Juan, Commonwealth of Puerto Rico, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In that decision, 
the RO denied compensable ratings for left inguinal hernia 
and left compartment syndrome, left leg.

The Board notes that in January 2005, the veteran submitted 
additional documents relating to his 38 U.S.C.A. § 1151 
(2002) claim for left breast scar and right inguinal hernia 
claim.  Neither of those issues is before the Board at this 
time.  

Additionally, the veteran submitted documents pertaining to 
his left compartment syndrome, left leg.  Those documents are 
either duplicates of documents already in the claims folder 
or not pertinent to the claim on appeal.  


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran manifests no current residuals from history of left 
inguinal hernia.

2.  The preponderance of the evidence establishes that the 
veteran's compartment syndrome of the left leg has been 
manifested by subjective complaints of pain resulting in less 
than moderate impairment of the calf muscle and no impairment 
of the left knee; motion of the knee is full.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
left inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7338 (2005).  

2.  The criteria for an increased (compensable) rating for 
compartment syndrome of the left leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.7, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
considers all the evidence of record but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined the competency of evidence, pursuant to 38 
C.F.R. § 3.159(a), as follows: 

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses. 

(2) Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay 
person.

A. Hernia

In a February 1992 rating decision, the RO rated the left 
inguinal hernia as 0 percent, noncompensable.  Available 
service medical records show diagnosis and treatment of a 
left inguinal hernia.

The November 2002 Pathology Report and the Operation Report 
submitted by the veteran as well as VA clinic records refer 
to evidence for the right inguinal hernia claim, which is not 
before the Board.

During the October 2002 VA exam, the veteran stated that he 
did not have a left inguinal hernia rather he had a right 
inguinal hernia.  The examiner noted that there was no 
history of surgery in the left inguinal hernia and that the 
veteran did not complain of pain in the left inguinal area.  
The examiner also noted that there was no hernia in the left 
inguinal area, but under the Diagnosis section, the examiner 
listed left inguinal hernia, small per VA Form 2507.     

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 an inguinal 
hernia that is small, reducible, or without true hernia 
protrusion; or, not operated, but remedial warrants a 0 
percent evaluation (noncompensable).  A 10 percent evaluation 
is warranted when an inguinal hernia is postoperative 
recurrent, readily reducible and well supported by a truss or 
belt.  Id.

The evidence does  not show sufficient disability to warrant 
a rating in excess of 0 percent under DC 7338.  The evidence 
does not show that the veteran's left inguinal hernia is 
postoperative recurrent, readily reducible, or well supported 
by a truss or belt.  The October 2002 VA exam noted the 
absence of a hernia in the left inguinal area.  The examiner 
diagnosed the veteran with a large right inguinal hernia.  As 
such, an evaluation in excess of 0 percent (noncompensable) 
is not warranted.  

In reaching this decision regarding this claim for an 
increase rating, the Board has considered the veteran's 
statements.  However, the preponderance of the evidence is 
against the claim.  The Board has also considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Leg 

The veteran contends that he is entitled to an increased 
rating for his left compartment syndrome, left leg.  
According to his statements of record, he experiences pain.  

December 2002 VA clinic records stated that the veteran has 
complained of leg pain since the Gulf War.  The record also 
indicated that the veteran used Bengay on his leg, with no 
relief.  April 2003 VA clinic records stated that the veteran 
complained of pain and a hotness sensation in his left leg 
which worsened when he walked.  The veteran stated that the 
pain duration was three to four days then the pain improved 
for two to three weeks.  November 2003 VA clinic records 
indicated that the veteran used a walking cane when his 
chronic left leg pain worsened, but he did not use the cane 
daily.  April 2004 VA clinic records also indicated that the 
veteran complained of left leg pain associated with a hotness 
sensation which was relieved with ibuprofen.  The pain was 
not daily and varied with intensity.  The examiner also noted 
that the veteran was not exercising because of his leg pain.

During his VA exam in October 2002, the veteran did not 
complain of any pain on his left leg.  However, he did refer 
to on and off again pain on his left leg below his knee in 
the calf and shin area.  He described the pain as a burning 
pain on the anterior and posterior aspect.  The examiner 
noted that the veteran was not taking any pain killers, but 
he used an over-the-counter pain killer when he had severe 
pain.  With regards to severity, frequency, and duration of 
flare-ups, the examiner noted that the veteran "d[id] not 
make exercises."  However, the examiner noted that he 
received an electronic progress note, from a doctor, where 
the veteran stated that he exercised at least thirty minutes 
three times a week.  The examiner also noted that there were 
no visits to doctors due to his left leg compartment 
syndrome.  No precipitating factors were present, and the 
alleviating factor was liniment.  The examiner stated that 
there were no acute attacks resulting in additional 
limitation of motion or functional impairment during flare-
ups.

The examiner stated that the veteran did not need to use 
crutches, a brace, or a cane to walk.  No history of surgery 
on the left leg existed.  The examiner stated that there were 
no episodes of dislocation or recurrent subluxation of the 
left knee or left ankle, and no constitutional signs for 
inflammatory arthritis existed.  The examiner also noted that 
the veteran's daily activities were affected by his inability 
to walk or jog.  

Range of motion of the left knee was as follows: flexion 140 
degrees and extension 0 degrees.  There was no painful motion 
on the range of motion measured.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement of the left knee, left ankle, or left 
leg.  Range of motion of the left ankle dorsiflexion equaled 
20 degrees and plantar flexion equaled 45 degrees.  The 
examiner stated that he had the veteran do twenty toe raises 
and walk until he had symptomology, and when the examiner 
stretched his toes up and down, there was no pain on the calf 
or shin area.  The examiner stated the veteran had a normal 
gait cycle.  There was no ankylosis, and the left knee and 
left ankle joint line was stable and pain free.  The examiner 
diagnosed the veteran with left leg compartment syndrome.

VA assessed the veteran's left leg compartment syndrome under 
5299-5257.  Diagnostic Code 5299 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.71a (2005).  See 38 
C.F.R. § 4.27 (2005).  Under Diagnostic Code 5257, a 10 
percent rating is warranted for slight knee impairment 
(recurrent subluxation or lateral instability).  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2005).  A 20 percent rating 
contemplates a moderate degree of impairment, and a maximum 
30 percent rating is warranted for a severe degree of 
impairment to the knee.  Id.  

Under Diagnostic Code 5257, the evidence of record does not 
show that the veteran has subluxation or lateral instability 
of the left leg compartment.  Based on the above medical 
evidence, a compensable rating under Diagnostic Code 5257 is 
not warranted for the service-connected left leg compartment 
syndrome as there is no competent evidence of instability or 
subluxation.  38 C.F.R. § 4.31 (2005).

The Board has also considered whether a rating under 
Diagnostic Code 5312, for impairment of Muscle Group XII, is 
warranted.  These muscles are responsible for dorsiflexion of 
the ankle, extension of the toes, and stabilization of the 
arch, among other functions.  Slight impairment of these 
muscles is noncompensable; moderate impairment warrants a 10 
percent rating, moderately severe impairment, a 20 percent 
rating, and severe impairment, a 30 percent rating.  38 
C.F.R. § 4.73, Diagnostic Code 5312 (2005).  The evidence of 
record shows no impairment warranting a compensable rating 
under Diagnostic Code 5312. 

Furthermore, the veteran has a full and painless range of 
motion of the knee; thus, a compensable rating would not be 
warranted under Diagnostic Codes 5260, 5261.  Also see 
38 C.F.R. § 4.71, Plate II wherein normal motion of the knee 
is described as from 0 degrees of extension to 140 degrees of 
flexion..   As there is no evidence of instability, 
consideration of separate ratings for painful motion and 
instability is also not warranted.  VAOPGCPREC 9-98 (August 
14, 1998).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59 (2005).

The Board considered the provisions of 38 C.F.R. §§ 4.40 and 
4.45, as well as the veteran's reports of leg symptoms, but 
absent evidence of slight impairment (recurrent subluxation 
or lateral instability) or any limited motion supported by 
medical findings of record, there is no evidence warranting a 
higher rating in this case.  The veteran is not deemed 
competent to speak to issues such as whether his left leg is 
represented by slight impairment.  38 C.F.R. § 3.159(a) 
(2005).  Therefore, the Board concludes that the totality of 
the evidence is against the claim for a higher rating under 
applicable schedular criteria.  

II.  VCAA

The Board notes that the claims folder has been carefully 
reviewed to ensure compliance with the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 
114 Stat. 2096 (2000).  In pertinent part, this law defines 
VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103(a) and 5107 (West 2002).  
The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement is found at 38 C.F.R. § 3.159(b)(1).  The 
Pelegrini II Court also held that the language of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) requires that a VCAA 
notice be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that a pre-adjudicatory RO letter 
dated September 16, 2002, as well as the rating decision on 
appeal, the Statement of the Case (SOC), and the Supplemental 
Statement of the Case (SSOC), told him what was necessary to 
substantiate his claims.  In fact, the SOC and SSOC provided 
him with specific information as to why his claim was being 
denied and of the evidence that was lacking.

The September 16, 2002 letter satisfied the elements of (2) 
and (3) by notifying the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records or records 
from other Federal agencies, but he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the appellant evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The September 2003 SOC and the March 2004 SSOC 
provided him with the complete text of 38 C.F.R. 
§ 3.159(b)(1).  

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  The purpose of the VCAA is to give the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice have been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  There is no indication or allegation that any aspect 
of the VCAA notice requirements that may have been issued 
post-adjudicatory has prevented him from submitting any 
pertinent evidence and/or information necessary to 
substantiate his claim.  

A VA medical examination and opinion has been obtained with 
respect to the claims on appeal.  That examination report, 
dated October 2002, indicates an opinion supported by 
reference to evidence of record.  The evidence and 
information of record, in its totality, is sufficient to 
decide the case.  There is no reasonable possibility that any 
further assistance to the veteran would be capable of 
substantiating his claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

ORDER

Entitlement to an increased rating for left inguinal hernia 
is denied.

Entitlement to an increased rating for left compartment 
syndrome, left leg, is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


